Filed 5/18/16 P. v. Watson CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----




THE PEOPLE,                                                                                  C079830

                   Plaintiff and Respondent,                                     (Super. Ct. No. CRF15217)

         v.

DANIEL LAMONTE WATSON,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende).
Having reviewed the record as required by Wende, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)
                        FACTUAL AND PROCEDURAL BACKGROUND
         On April 17, 2015, defendant Daniel Lamonte Watson slapped his former spouse
in the face. Thereafter, during a struggle between them, she suffered a one-inch
laceration to her finger.


                                                             1
       Defendant entered a no contest plea to infliction of corporal injury upon a former
spouse with a previous conviction for the same or similar offense, a felony (Pen. Code,
§ 273.5, subd. (f)(1)) in exchange for dismissal of a prior strike conviction (first degree
burglary), no state prison at the outset, and residential drug treatment as a condition of
probation.
       After denying defendant’s motion to withdraw his plea, the court suspended
imposition of sentence and granted probation subject to certain terms and conditions
including residential treatment, a 52-week batterers’ treatment program, and various fees
and fines.
       The trial court granted his request for a certificate of probable cause. (Pen. Code,
§ 1237.5.)
                                    WENDE REVIEW
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal. 3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.




                                              2
                                 DISPOSITION
     The judgment is affirmed.



                                               MURRAY   , Acting P. J.



We concur:



     DUARTE             , J.



     RENNER             , J.




                                      3